Citation Nr: 0602784	
Decision Date: 02/01/06    Archive Date: 02/15/06

DOCKET NO.  03-22 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for systemic lupus 
erythematosus.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from October 1976 to 
February 1977 and from August 1979 to March 1981.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2002 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

In a November 2003 statement, the veteran requested that the 
RO obtain records of his treatment from Beaumont Hospital in 
Troy, Michigan.  The veteran provided a medical release for 
that facility and one other hospital, and the RO sent a 
request for the records.  In December 2003 the correspondence 
clerk from Beaumont Hospital replied to the RO that an 
authorization signed by the veteran was either not enclosed 
or not dated.  In an April 2004 Supplemental Statement of the 
Case, the RO incorrectly reported that Beaumont Hospital had 
replied that they could not submit records.  Another attempt, 
with a dated and signed release, to obtain these records 
should be made.

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the veteran if further action is required on his part.

1.  After securing any necessary release, 
obtain records of treatment of the 
veteran from 1980 to 1986 at Beaumont 
Hospital in Troy, Michigan.

2.  After the development requested above 
has been completed to the extent 
possible, review the record.  If the 
benefit sought on appeal remains denied, 
furnish a supplemental statement of the 
case (SSOC) to the veteran and his 
representative and give them the 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

